DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12, 14-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raut U.S. Patent Application Publication US2017/0300394A1.
As per claim 1, Raut teaches a computer-implemented method, comprising: by a processor that executes a container manager: executing, within a container in a virtualized container environment, a containerized application that exposes service and diagnostic interfaces that allow the container manager to interact with and control different code paths that provide different services from the containerized application; and validating, using the exposed service and diagnostic interfaces responsive to a container crash, functionality of the different code paths that provide the different services from the containerized application prior to bringing the containerized application back online within the virtualized container environment after the container crash (¶ 0060-0063, 0027, 0068), and validating services outside of containerized application control that are used by the containerized application, comprising at least external application connectivity and external application routing (¶ 0083).
As per claim 2, Raut teaches the computer-implemented method of claim 1, further comprising the processor that executes the container manager: disabling, prior to bringing the containerized application back online within the virtualized container environment after the container crash, at least one of the different code paths determined from the validation to have caused the container crash (¶ 0060, 0068).
As per claim 3, Raut teaches the computer-implemented method of claim 1, further comprising the processor that executes the container manager: restoring any of the different code paths that provide the different services for which functionality is validated to bring the containerized application back online with a reduced set of the different services from the containerized application within the virtualized container environment after the container crash (¶ 0060-0063).
As per claim 5, Raut teaches the computer-implemented method of claim 1, further comprising the processor that executes the container manager: identifying the different code paths that provide the different services from the containerized application using the exposed service and diagnostic interfaces (¶ 0060-0063, 0068).
As per claim 7, Raut teaches the computer-implemented method of claim 1, where the virtualized container environment comprises a cloud computing environment, and at least one of the executing and the validating is provided as a service in the cloud computing environment (¶ 0018-0019, 0089).
As per claim 8, Raut teaches a system, comprising: a memory; and at least one processor(s) set that executes a container manager, the at least one processor(s) set being programmed to: execute, from within the memory and within a container in a virtualized container environment, a containerized application that exposes service and diagnostic interfaces that allow the container manager to interact with and control different code paths that provide different services from the containerized application; and validate, using the exposed service and diagnostic interfaces responsive to a container crash, functionality of the different code paths that provide the different services from the containerized application prior to bringing the containerized application back online within the virtualized container environment after the container crash (¶0060, 0063, 0027, 0068), and validating services outside of containerized application control that are used by the containerized application, comprising at least external application connectivity and external application routing (¶ 0083).
As per claim 9, Raut teaches the system of claim 8, where the at least one processor(s) set is further programmed to: disable, prior to bringing the containerized application back online within the virtualized container environment after the container crash, at least one of the different code paths determined from the validation to have caused the container crash (¶ 0060, 0068).
As per claim 10, Raut teaches the system of claim 8, where the at least one processor(s) set is further programmed to: restore any of the different code paths that provide the different services for which functionality is validated to bring the containerized application back online with a reduced set of the different services from the containerized application within the virtualized container environment after the container crash (¶ 0060-0063).
As per claim 12, Raut teaches the system of claim 8, where the at least one processor(s) set is further programmed to: identify the different code paths that provide the different services from the containerized application using the exposed service and diagnostic interfaces (¶ 0060-0063, 0068).
As per claim 14, Raut teaches a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, where the computer readable storage medium is not a transitory signal per se and where the computer readable program code when executed on a computer that executes a container manager causes the computer to: execute, within a container in a virtualized container environment, a containerized application that exposes service and diagnostic interfaces that allow the container manager to interact with and control different code paths that provide different services from the containerized application; and validate, using the exposed service and diagnostic interfaces responsive to a container crash, functionality of the different code paths that provide the different services from the containerized application prior to bringing the containerized application back online within the virtualized container environment after the container crash (¶ 0060-0063, 0027, 0068), and validating services outside of containerized application control that are used by the containerized application, comprising at least external application connectivity and external application routing (¶ 0083).
As per claim 15, Raut teaches the computer program product of claim 14, where the computer readable program code when executed on the computer that executes the container manager further causes the computer to: disable, prior to bringing the containerized application back online within the virtualized container environment after the container crash, at least one of the different code paths determined from the validation to have caused the container crash (¶ 0060, 0068).
As per claim 16, Raut teaches the computer program product of claim 14, where the computer readable program code when executed on the computer that executes the container manager further causes the computer to: restore any of the different code paths that provide the different services for which functionality is validated to bring the containerized application back online with a reduced set of the different services from the containerized application within the virtualized container environment after the container crash (¶ 0060-0063).
As per claim 18, Raut teaches the computer program product of claim 14, where the computer readable program code when executed on the computer that executes the container manager further causes the computer to: identify the different code paths that provide the different services from the containerized application using the exposed service and diagnostic interfaces (¶ 0060-0063, 0068).
As per claim 20, Raut teaches the computer program product of claim 14, where the virtualized container environment comprises a cloud computing environment, and at least one of the executing and the validating is provided as a service in the cloud computing environment (¶ 0018-0019, 0089).


Allowable Subject Matter
Claims 4, 6, 11, 13, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
6.	Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive.
With respect to the independent claims, the applicant has argued that Raut does not teach and validating services outside of containerized application control that are used by the containerized application, comprising at least external application connectivity and external application routing.  The examiner respectfully disagrees. In paragraph 0083-0085, Raut teaches the verification, by the fault controller, the verification of the TCP connection of the VM connection.  The examiner interprets this as fulfilling the limitation, in that, the TCP connection is in the VM, but outside of the C1 control.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113